

116 HR 4815 IH: Reporting Efficiently to Proper Officials in Response to Terrorism Act of 2019
U.S. House of Representatives
2019-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4815IN THE HOUSE OF REPRESENTATIVESOctober 23, 2019Mr. Aguilar introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo provide for joint reports by relevant Federal agencies to Congress regarding incidents of terrorism, and for other purposes. 
1.Short titleThis Act may be cited as the Reporting Efficiently to Proper Officials in Response to Terrorism Act of 2019 or the REPORT Act. 2.Duty to report (a)Duty imposedWhenever an incident of terrorism occurs in the United States, it shall be the duty of the Secretary of Homeland Security, in coordination with the Attorney General and the Director of the Federal Bureau of Investigation, to submit to Congress, not later than upon completion of the investigation relating to such incident by the primary United States Government agency conducting such investigation, an unclassified report (which may be accompanied by a classified annex) concerning such incident.
(b)Content of reportsA report under this section shall contain— (1)a statement of the facts of the incident of terrorism that is the subject of such report, as known at the time of such report; and
(2)any recommendations for changes in practices or law, consistent with the Constitution, with particular attention to changes that could help prevent future incidents of terrorism. (c)DefinitionIn this section, the term incident of terrorism means an event declared by the Federal Bureau of Investigation to be an act of terrorism. 
